In a habeas corpus proceeding, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Buell, J.), entered October 30, 1987, which dismissed the writ.
Ordered that the order and judgment (one paper) is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel (see, People ex rel. Williams v La Vallee, 19 NY2d 238) that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.